Exhibit 10.13
 
EXECUTION COPY
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement"), is made and
entered into by and between PRESTIGE BRANDS HOLDINGS, INC. (the "Company") and
MARK PETTIE ("Executive") as of January 1, 2009, ("Effective Date").


W I T N E S S E T H:


WHEREAS, the Company and Executive previously entered into an Employment
Agreement on January 19, 2007, (the "Prior Agreement") setting forth the terms
and conditions of Executive's employment with the Company; and


WHEREAS, the Prior Agreement was amended December 31, 2008, to comply with
applicable provisions of Section 409A of the Internal Revenue Code of 1986, as
amended ("Code"); and


WHEREAS, the Company and the Executive deem it appropriate and in their best
interests that the Prior Agreement be amended and restated to incorporate the
changes of the December 31, 2008 and other amendments into a single document;


NOW, THEREFORE, the Agreement is hereby amended and restated, as follows,
effective January 1, 2009:
 
1.
EMPLOYMENT.

 
Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its Chief Executive Officer, reporting to the Board of
Directors of the Company (the "Board").  During the term of this Agreement,
subject to Section 3.1, Executive also shall serve as Chairman of the Board.


2.
DURATION OF AGREEMENT.

 
2.1    Initial Term.  This employment shall begin as of the Effective Date, and
shall continue until it terminates pursuant to this Agreement.  Unless extended
pursuant to Section 2.2, or earlier terminated pursuant to any of Articles 5, 6,
7, 8 or 9, this Agreement will terminate on March 31, 2010.  The specified
period during which this Agreement is in effect is the "Term."


2.2    Extensions of Term.



2.2.1
 
By Agreement.  The Term may be extended to a specified future date at any time
by the specific written agreement of the parties signed prior to the original
expiration date specified in Section 2.1, or any subsequent expiration date
established pursuant to Section 2.2.2.




--------------------------------------------------------------------------------



2.2.2 
 
Annual Extension.  For purposes of this Agreement, April 1, 2010 and each April
1 thereafter shall be referred to as an "Anniversary Date," and the one-year
period from each Anniversary Date to the next shall be referred to as a
"Contract Year."  On each Anniversary Date, beginning April 1, 2010, unless
either party to this Agreement has notified the other in writing not less than
three (3) months prior to such Anniversary Date of that party’s intention to
allow this Agreement to expire and not be renewed at the end of the then current
Term, the Term shall automatically be extended for one Contract Year on and from
each Anniversary Date.



3.
POSITION AND DUTIES.

 
3.1    Position.  Executive shall serve as the Company's Chief Executive
Officer.  Executive shall perform such duties and responsibilities as may be
prescribed from time-to-time by the Board, which shall be consistent with the
responsibilities of similarly situated executives of comparable companies in
similar lines of business.  So long as Executive is serving as Chief Executive
Officer, the Company shall nominate Executive for election as a member of the
Board at each meeting of the Company's shareholders at which the election of
Executive is subject to a vote by the Company's shareholders and to recommend
that the shareholders of the Company vote to elect Executive as a member of the
Board, and the Company shall designate Executive as Chairman of the Board in
each Term.  From time to time, Executive also may be designated to such other
offices within the Company or its subsidiaries as may be necessary or
appropriate for the convenience of the businesses of the Company and its
subsidiaries; provided, however, during the Term, he shall, in addition to the
title of Chief Executive Officer, also continue to hold the title of Chairman.


3.2    Full-Time Efforts.  Executive shall perform and discharge faithfully,
diligently and to the best of his ability such duties and responsibilities and
shall devote his full-time efforts to the business and affairs of the
Company.  Executive agrees to promote the best interests of the Company and to
take no action that in any way damages the public image or reputation of the
Company, its subsidiaries or its affiliates.


3.3    No Interference With Duties.  Executive shall not (i) engage in any
activities, or render services to or become associated with any other business
that in the reasonable judgment of the Board violates Article 10 of this
Agreement; or (ii) devote time to other activities which would inhibit or
otherwise interfere with the proper performance of his duties, provided,
however, that it shall not be a violation of this Agreement for Executive to (i)
devote reasonable periods of time to charitable and community activities and
industry or professional activities, or (ii) manage personal business interests
and investments, so long as such activities do not interfere with the
performance of Executive’s responsibilities under this Agreement.  Executive
may, with the prior approval of the Board (or applicable committee), serve on
the boards of directors (or other governing body) of other for profit
corporations or entities, consistent with this Agreement and the Company's
policies.


3.4    Work Standard.  Executive hereby agrees that he shall at all times comply
with and abide by all terms and conditions set forth in this Agreement, and all
applicable work
 
2

--------------------------------------------------------------------------------


policies, procedures and rules as may be issued by Company.  Executive also
agrees that he shall comply with all federal, state and local statutes,
regulations and public ordinances governing the performance of his duties
hereunder.


4.
COMPENSATION AND BENEFITS.

 
4.1    Base Salary.  Subject to the terms and conditions set forth in this
Agreement, the Company shall pay Executive, and Executive shall accept an annual
salary ("Base Salary") in the amount of Four Hundred Seventy-five Thousand and
No/100 Dollars ($475,000).  The Base Salary shall be paid in accordance with the
Company’s normal payroll practices.  The Executive shall be entitled to periodic
reviews (no less frequently than annually) for increases in Base Salary during
each Contract Year, as shall be determined and approved by the Board, taking
into account the performance of the Company and the Executive, and other factors
that the Board considers relevant to the salaries of executives holding similar
positions with enterprises comparable to the Company. The first such review
shall take place during or before April 2009.


4.2    Incentive, Savings and Retirement Plans.  During the Term, Executive
shall be entitled to participate in all incentive (including, without
limitation, long term incentive plans), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company ("Senior Executives"), and on the same basis as such Senior Executives,
except as to benefits that are specifically applicable to Executive pursuant to
this Agreement.  Without limiting the foregoing, the following provisions shall
apply with respect to Executive:



4.2.1
 
Annual Bonus Plan.  Executive shall be entitled to an annual bonus, the amount
of which shall be determined by the Compensation Committee of the Board (the
"Committee").  The amount of and performance criteria with respect to any bonus
in any fiscal year shall be determined not later than the date or time
prescribed by Treas. Reg. § 1.162-27(e) in accordance with a formula to be
agreed upon by the Company and Executive and approved by the Committee that
reflects the financial and other performance of the Company and the Executive's
contributions thereto.  Throughout the Term, the Executive's annual target
(subject to such performance and other criteria as may be established by the
Committee) bonus shall be no less than one hundred percent (100%) of the Base
Salary and the maximum bonus shall be no less than one hundred fifty percent
(150%) of the Base Salary.




4.2.2
  
Welfare Benefit Plans.  During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) ("Welfare Plans") to the extent
applicable generally to Senior Executives.



3

--------------------------------------------------------------------------------



 4.2.3
  
Vacation.  During each Contract Year through the Term, Executive shall be
granted four (4) weeks’ paid vacation in accordance with the Company’s vacation
policy as in effect and as approved by the Committee from time to time.  The
timing of paid vacations shall be scheduled in a reasonable manner by the
Executive.




4.2.4
  
Business Expenses.  Executive shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder. Executive shall follow the
Company’s expense procedures that generally apply to other Senior Executives in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to such Senior Executives.




4.2.5
  
Perquisites.  Executive shall be entitled to receive such executive perquisites,
fringe and other benefits as are provided to the senior most executives and
their families under any of the Company’s plans and/or programs in effect from
time to time and such other benefits as are customarily available to Senior
Executives.




4.2.6
  
LTIP.  Executive shall participate to the same extent as other Senior Executives
in awards under the Company’s 2005 Long-Term Equity Incentive Plan (the "LTIP
Plan").  Executive’s LTIP Award shall have at the time of grant a value equal to
Executive’s Base Salary then in effect at the time of the LTIP Award multiplied
by 265%.  The composition of LTIP Awards shall be determined in accordance with
the prevailing practice applicable to Senior Executives.  The Company confirms
that upon a "Change in Control" (as defined in the LTIP Plan), all awards to the
Executive thereunder fully vest with no requirement that the Executive’s
employment with the Company have terminated.



5.
TERMINATION FOR CAUSE.

 
This Agreement may be terminated immediately at any time by the Company without
any liability owing to Executive or Executive’s beneficiaries under this
Agreement, except Base Salary through the date of termination and benefits under
any plan or agreement covering Executive which shall be governed by the terms of
such plan or agreement, under the following conditions, each of which shall
constitute "Cause" or "Termination for Cause":



 (a)
 
Any willful act by Executive involving fraud and any willful breach by Executive
of applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments, regulation of the Company’s
business and the like or any willful act by Executive resulting in an
investigation by applicable regulatory authorities which, in each case, a
majority of the Board determines in its sole and absolute discretion materially
adversely affects the Company or Executive’s ability to perform his duties under
this Agreement;



4

--------------------------------------------------------------------------------



(b)
  
Attendance at work in a state of intoxication or otherwise being found in
possession at his place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;




(c)
  
Executive's personal dishonesty or willful misconduct in connection with his
duties to the Company;




(d)
  
Breach of fiduciary duty to the Company involving personal profit by the
Executive;




(e)
  
Assault or other act of violence against any employee of the Company or other
person during the course of his employment;




(f)
  
Conviction of the Executive for any felony or crime involving moral turpitude;




(g)
  
Material intentional breach by the Executive of any provision of this Agreement
or of any Company policy adopted by the Board;




(h)
  
The willful continued failure of Executive to perform substantially Executive’s
duties with the Company (other than any such failure resulting from incapacity
due to Disability, and specifically excluding any failure by Executive, after
good faith, reasonable and demonstrable efforts, to meet performance
expectations for any reason), after a written demand for substantial performance
is delivered to Executive by a majority of the Board that specifically
identifies the manner in which such Board believes that Executive has not
substantially performed Executive’s duties.



For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.  Any
act, or failure to act, based upon and performed in accordance with authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interest of
the Company.  The cessation of employment of Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to Executive and Executive
is given an opportunity to be heard before the Board), finding that, in the good
faith opinion of such Board, Executive is guilty of the conduct described in any
one or more of subparagraphs (a) through (h) above, and specifying the
particulars thereof in detail.


6.
TERMINATION UPON DEATH.

 
Notwithstanding anything herein to the contrary, this Agreement shall terminate
immediately upon Executive’s death, and the Company shall have no further
liability to Executive or his beneficiaries under this Agreement, other than for
payment of Accrued
 
5

--------------------------------------------------------------------------------


Obligations (as defined in Section 8.2(a)(1)), and the timely payment or
provision of Other Benefits (as defined in Section 8.2(c)), including without
limitation benefits under such plans, programs, practices and policies relating
to death benefits, if any, as are applicable to Executive on the date of his
death.  This payment shall be paid in a lump sum to the Executive’s estate
within 90 days after the Company is given notice of the Executive’s death.  The
rights of the Executive’s estate with respect to stock options and restricted
stock, and all other benefit plans, shall be determined in accordance with the
specific terms, conditions and provisions of the applicable agreements and
plans; provided, however, that any LTIP Award granted under Section 4.2.6 of
this Agreement shall immediately vest and become distributable as soon as
practicable after the death of the Executive.
 
7.
DISABILITY.

 
If the Company determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the "Disability Effective Date"), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  If Executive’s employment is terminated by
reason of his Disability, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 8.2(a)(1)) and the timely payment or provision of Other
Benefits (as defined in Section 8.2(c), including without limitation benefits
under such plans, programs, practices and policies relating to disability
benefits, if any, as are applicable to Executive on the Disability Effective
Date.  The rights of the Executive with respect to stock options and restricted
stock, and all other benefit plans, shall be determined in accordance with the
specific terms, conditions and provisions of the applicable agreements and
plans; provided, however, that any LTIP Award granted under Section 4.2.6 of
this Agreement shall immediately vest and become distributable upon the
Disability Effective Date.


For purposes of this Agreement, "Disability" means the Executive: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees or directors of the
Company.  Medical determination of Disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering employees or directors of the Company provided that the definition of
"disability" applied under such disability insurance program complies with the
requirements of the preceding sentence.  Upon the request of the plan
administrator, the Executive must submit proof to the plan administrator of the
Social Security Administration’s or the provider’s determination.


6

--------------------------------------------------------------------------------


8.  
EXECUTIVE'S TERMINATION OF EMPLOYMENT FOR GOOD REASON OR WITHOUT CAUSE.



8.1           Executive's Termination of Employment for Good
Reason.  Executive’s employment may be terminated at any time by Executive for
Good Reason or no reason.  For purposes of this Agreement, "Good Reason" shall
mean:



(a)
  
Other than his removal for Cause pursuant to Article 5, without the written
consent of Executive, the assignment to Executive of any duties inconsistent in
any material respect with Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as in
effect on the Effective Date, or any other action by the Company which results
in a demonstrable diminution in such position, authority, duties or
responsibilities (including without limitation the designation of another person
as Chairman); but excluding, for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;




(b)
  
A reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time;




(c)
  
A reduction by the Company in Executive's annual target bonus (expressed as a
percentage of Base Salary) unless such reduction is a part of an
across-the-board decrease in target bonuses affecting all other Senior
Executives; provided, however that in any event, the Company may not reduce
Executive’s annual target bonus (expressed as a percentage of Base Salary) below
seventy-five percent (75%) of the Base Salary;




(d)
  
The Company’s giving notice under Section 2.2.2 of its intention not to renew
this Agreement unless at that time, the Company could terminate this Agreement
and Executive’s employment for "Cause."




(e)
  
The failure by the Company to continue in effect any "pension plan or
arrangement" or any "compensation plan or arrangement" in which Executive
participates or the elimination of Executive’s participation in any such plan
(except for across the board plan changes or terminations similarly affecting
other Senior Executives); provided however that nothing in this provision shall
have the effect of impairing Executive’s entitlement to an annual target bonus
in the amount set forth in Section 8.1(c) above;




(f)
  
The Company’s requiring Executive, without his consent, to be based at any
office or location more than thirty (30) miles from the Company's current
headquarters in Irvington, New York;




(g)
  
The material breach by the Company of any provision of this Agreement; or



7

--------------------------------------------------------------------------------



(h)
  
A "Change in Control" (as defined in the LTIP Plan) occurs and either the
Company repudiates this Agreement or a successor (if any and applicable)
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company fails to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.



Good Reason shall not include Executive’s death or Disability.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Executive raises to the attention of the Board any circumstance he believes in
good faith constitutes Good Reason within ninety (90) days after occurrence or
be foreclosed from raising such circumstance thereafter.  The Company shall have
an opportunity to cure any claimed event of Good Reason (other than under
subparagraph (h) above) within 30 days of notice from Executive.


If Executive terminates his employment for Good Reason, upon the execution and
effectiveness of a mutually agreeable release of the Company from all liability
(a "Release"), he shall be entitled to the same benefits he would be entitled to
under Article 8 as if terminated without Cause.  If Executive terminates his
employment without Good Reason, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 8.2(a)(1)) and the timely payment or provision of Other
Benefits (as defined in Section 8.2(c).


8.2           Termination of Employment Without Cause.  If Executive’s
employment is terminated by the Company without Cause prior to the expiration of
the Term (it being understood by the parties that termination by death or
Disability shall not constitute termination without Cause), then Executive shall
be entitled to the following benefits upon the execution and effectiveness of a
Release:



(a)
  
Subject to the Executive's execution and delivery of a Release, the Company
shall pay to Executive on the 60th day following the Executive's Termination of
Employment, the aggregate of the following amounts:




(1)
  
in a lump sum in cash within 30 days, the sum of (i) Executive’s Base Salary
through the date of termination to the extent not theretofore paid, (ii) any
accrued expenses and vacation pay to the extent not theretofore paid, and (iii)
unless Executive has elected a different payout date in a prior deferral
election, any compensation previously deferred by Executive (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in subparagraphs (i), (ii) and (iii) shall be
referred to in this Agreement as the "Accrued Obligations");




(2)
  
in installments ratably over twelve (12) months in accordance with the Company’s
normal payroll cycle and procedures, the amount equal to the sum of: (i)
Executive’s annual Base Salary in effect as of the date of



8

--------------------------------------------------------------------------------



   
termination; plus (ii) Executive’s Applicable Annual Bonus (as defined
below).  For purposes of this Agreement, "Applicable Annual Bonus" means the
greater of Executive’s actual annual incentive bonus from the Company earned in
the fiscal year immediately preceding the fiscal year in which Executive’s
Termination of Employment date falls or Executive’s target annual incentive
bonus (e.g., 75% of Base Salary as of the Effective Date) for the year in which
Executive’s Termination of Employment date falls; and
      (3)
  
in the event the Termination of Employment occurs prior to March 31, 2010, for
each LTIP Award granted prior to the date of termination pursuant to Section
4.2.6, a lump sum in cash equal to the product of: (i) a fraction, the numerator
of which shall be the number "one (1)" if the Executive has been employed for
twelve months or less from the applicable date of the grant of the LTIP Award in
question (the "Grant Date"), the number "two (2)" if the Executive has been
employed for more than twelve but less than twenty four months from the Grant
Date and the number "three (3)" if the Executive has been employed for more than
twenty four months from the Grant Date and the denominator of which shall be the
number "three (3)" multiplied by (ii) the value (based, in the case of
restricted stock, upon the closing market price of the Company’s common stock on
the day prior to the date of termination of employment) of the unvested portion
of each LTIP Award; and




(b)
  
The Executive’s participation in the life, medical and disability insurance
programs in effect on the Termination of Employment date shall continue on the
same basis as an active employee of the Company for up to twelve (12) months
after Executive’s Termination of Employment date, provide such plan or program
permits the Executive's continued participation.  Executive shall thereafter be
entitled to continuation of benefits pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as from time to time
amended.




(c)
  
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other accrued amounts or accrued benefits required to
be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be referred to in this Agreement as the "Other
Benefits").



8.3           Definition of Termination of Employment.  With respect to the
payment of all benefits under this Article 8, whether a "Termination of
Employment" takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the
Company and the Executive intended for the Executive to provide significant
services for the Company following such termination.  A change in the
Executive’s employment status will not be considered a termination of employment
if:


9

--------------------------------------------------------------------------------



(a)
  
the Executive continues to provide services as an employee of the Company at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or




(b)
  
the Executive continues to provide services to the Company in a capacity other
than as an employee of the Company at an annual rate that is fifty percent (50%)
or more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).



8.4           Restrictions on Timing of Distributions.  The following
restrictions shall apply to all payments under this Article 8:



(a)
  
Release Requirement.  No payment shall be made under this Article 8 unless the
Executive delivers to the Company a Release, without revocation thereof, no
later than forty-five (45) days after Executive’s Termination of Employment date
and no payment or benefit hereunder shall be provided to Executive prior to the
Company’s receipt of such Release and the expiration of any period of revocation
provided for in the Release.




(b)
  
Restriction on Timing of Distributions.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment other than on account of death or Disability, under
such procedures as established by the Company in accordance with Section 409A of
the Code, all payments hereunder, other than those that are deemed "separation
pay" under Treas. Reg. §1.409A-1(b)(9), that are made upon termination of
employment may not commence earlier than six (6) months after the date of
termination.  Therefore, in the event this provision is applicable to the
Executive, any distribution which would otherwise be paid to the Executive
within the first six months following termination shall be accumulated and paid
to the Executive in a lump sum on the first day of the seventh month following
termination.  All subsequent distributions shall be paid in the manner
specified.  "Specified Employee" means a key employee (as defined in Section
416(i) of the Code without regard to paragraph 5 thereof) of the Company if any
stock of the Company is publicly traded on an established securities market or
otherwise.



8.5           Separation Pay.  For purposes of this Article 8, payments made
under Section 8.1 or Section 8.2 which are made on or before December 31st of
the second year following the Executive's Termination of Employment date and
which do not exceed two times the lesser of:  (A) the amount of the Executive’s
annualized compensation based upon the annual rate of pay the Executive received
from the Company in the year preceding the year of the Executive’s
 
10

--------------------------------------------------------------------------------


Termination of Employment, adjusted for any increase in compensation that the
Executive would have expected to receive had the Executive not separated from
service with the Company, and as defined under Treas. Reg.
§1.409A-1(b)(9)((iii)(A)(1); or (B) the maximum amount that may be taken into
account for a qualified plan under Code Section 401(a)(17) for the year in which
the Date of Termination occurs shall be deemed "separation pay" within the
meaning of Treas. Reg. §1.409A-1(b)(9) shall be exempt from the six-month delay
set forth in Section 8.4(b), provided the Executive's employment is terminated
by the Company without Cause or by the Executive for "409A Good Reason".  For
purposes of this Section 8.5, "409A Good Reason" shall mean the occurrence
during the Term, without Executive’s express consent, of any of the following
acts by the Company, or failures by the Company to act, and such act or failure
to act has not been corrected within thirty (30) days after written notice of
such act, or failure to act, is given by Executive to the Company:



(a)
  
a material diminution in the Executive’s base compensation which is defined, for
purposes of this paragraph, as base salary;

 

 (b)
  
a material diminution in the Executive’s authority, duties, or responsibilities;

 

(c)
  
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report;

 

(d)
  
a material diminution in the budget over which the Executive retains authority;

 

(e)
  
a material change in the geographic location at which the Executive must perform
his or her services; or

 

(f)
  
any other action or inaction that constitutes a material breach by the Company
of the agreement under which the Executive performs his services.

 
In no event shall a termination by the Executive be deemed to constitute a
termination for Good Reason unless the Executive has a Termination of Employment
within two years of the initial existence of one of the events outlined in this
Section 8.5.  In addition, a termination by the Executive will only constitute a
termination for Good Reason if the Executive provides the Company with notice
within ninety (90) days of the initial existence of one of the events outlined
in this Section and the Company is provided thirty (30) days in which to remedy
the event and not be required to pay the amount due under this Agreement if the
event is so remedied.

 
9.
PUBLICITY; NO DISPARAGING STATEMENT.

 
Executive and the Company covenant and agree that they shall not engage in any
communications which shall disparage one another or interfere with their
existing or prospective business relationships.


10.
BUSINESS PROTECTION PROVISIONS.

 
10.1    Preamble.  As a material inducement to the Company to enter into this
Agreement, and its recognition of the valuable experience, knowledge and
proprietary
 
11

--------------------------------------------------------------------------------


information Executive will gain from his employment with the Company, Executive
warrants and agrees he will abide by and adhere to the following business
protection provisions in this Article 11 and all sections and subsections
thereof.


10.2    Definitions.  For purposes of this Article 10 and all sections and
subsections thereof, the following terms shall have the following meanings:



(a)
  
"Competitive Position" shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
the Executive and any person or Entity engaged in a line of business that
competes directly with any brand of the Company or any of its affiliates or
subsidiaries (collectively the "PBH Entities") whereby Executive is required to
or does perform services on behalf of or for the benefit of such person or
Entity which are substantially similar to the services in which Executive
participated or that he directed or oversaw while employed by the Company.  For
the purposes of this Section 10.2, it is expressly understood and agreed that
Executive shall not be precluded from employment with an Entity that competes
with the Company so long as Executive does not participate, directly or
indirectly, in the business operations of any subsidiary, division or portion
thereof that manufactures, distributes or sells such competing brands so long as
Executive does not violate either Section 10.3 or Section 10.4.




(b)
  
"Confidential Information" shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the PBH Entities, other than "Trade
Secrets" (as defined below), which is of tangible or intangible value to any of
the PBH Entities and the details of which are not generally known to the
competitors of the PBH Entities.  Confidential Information shall also include:
any items that any of the PBH Entities have marked "CONFIDENTIAL" or some
similar designation or are otherwise identified as being confidential.




(c)
  
"Entity" or "Entities" shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.




(d)
  
"Restricted Period" shall mean one (1) year following termination of Executive’s
employment hereunder; provided, however that the Restricted Period shall be
extended for a period of time equal to any period(s) of time within the one (1)
year period following termination of Executive's employment hereunder that
Executive is determined by a final non-appealable judgment from a court of
competent jurisdiction to have engaged in any conduct that violates this Article
10 or any sections or subsections thereof, the purpose of this provision being
to secure for the benefit of the Company the entire Restricted Period being
bargained for by the Company for the restrictions upon the Executive's
activities.



12

--------------------------------------------------------------------------------



(e)
  
"Territory" shall mean each of the United States of America or any country other
than the United States of America in which the Company shall transact business
during the Term.




(f)
 
"Trade Secrets" shall mean information or data of or about any of the PBH
Entities, including, but not limited to, technical or non-technical data,
customer lists, pricing models, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential suppliers that: (1) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; (2) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy; and (3) any
other information which is defined as a "trade secret" under applicable law.




(g)
  
"Work Product" shall mean all tangible work product, property, data,
documentation, "know-how," concepts or plans, inventions, improvements,
techniques and processes relating to the PBH Entities that were conceived,
discovered, created, written, revised or developed by Executive during the term
of his employment with the Company.



10.3    Nondisclosure; Ownership of Proprietary Property.



(a)
  
In recognition of the need of the PBH Entities to protect their legitimate
business interests, Confidential Information and Trade Secrets, Executive hereby
covenants and agrees that Executive shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the PBH
Entities and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party or Entity for any
purpose other than in accordance with this Agreement or as required by
applicable law, court order or other legal process: (i) with regard to each item
constituting a Trade Secret, at all times such information remains a "trade
secret" under applicable law, and (ii) with regard to any Confidential
Information, for the Restricted Period.




(b)
  
Executive shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information, and he shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Executive becomes aware.  Executive shall
assist the PBH Entities, to the extent necessary, in the protection of or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.




(c)
  
All Work Product shall be owned exclusively by the PBH Entities.  To the
greatest extent possible, any Work Product shall be deemed to be "work made for
hire" (as defined in the Copyright Act, 17 U.S.C.A. §101 et seq., as amended),

 
13

--------------------------------------------------------------------------------



         
and Executive hereby unconditionally and irrevocably transfers and assigns to
applicable PBH Entity all right, title and interest Executive currently has or
may have by operation of law or otherwise in or to any Work Product, including,
without limitation, all patents, copyrights, trademarks (and the goodwill
associated therewith), trade secrets, service marks (and the goodwill associated
therewith) and other intellectual property rights.  Executive agrees to execute
and deliver to the applicable PBH Entity any transfers, assignments, documents
or other instruments which the Company may deem necessary or appropriate, from
time to time, to protect the rights granted herein or to vest complete title and
ownership of any and all Work Product, and all associated intellectual property
and other rights therein, exclusively in the applicable PBH Entity.



10.4    Non-Interference With Executives.


Executive recognizes and acknowledges that, as a result of his employment by
Company; he will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the PBH Entities.  Therefore, Executive agrees that, during the
Restricted Period, Executive shall not encourage, solicit or otherwise attempt
to persuade any person in the employment of the PBH Entities to end his/her
employment with a PBH Entity or to violate any confidentiality, non-competition
or employment agreement that such person may have with a PBH Entity or any
policy of any PBH Entity.  Furthermore, neither Executive nor any person acting
in concert with the Executive nor any of Executive's affiliates shall, during
the Restricted Period, employ any person who has been an executive or management
employee of any PBH Entity unless that person has ceased to be an employee of
the PBH Entities for at least six (6) months.


10.5    Non-competition.


Executive covenants and agrees to not obtain or work in a Competitive Position
within the Territory during the Term or during the Restricted Period.  Executive
and Company recognize and acknowledge that the scope, area and time limitations
contained in this Agreement are reasonable and are properly required for the
protection of the business interests of Company due to Executive's status and
reputation in the industry and the knowledge to be acquired by Executive through
his association with Company's business and the public's close identification of
Executive with Company and Company with Executive.  Further, Executive
acknowledges that his skills are such that he could easily find alternative,
commensurate employment or consulting work in his field that would not violate
any of the provisions of this Agreement.  Executive acknowledges and understands
that, as consideration for his execution of this Agreement and his agreement
with the terms of this covenant not to compete, Executive will receive
employment with and other benefits from the Company in accordance with this
Agreement.


10.6    Remedies.
 
Executive understands and acknowledges that his violation of this Article 10 or
any section or subsection  thereof  would cause irreparable harm to Company and
Company would be entitled to an injunction by any court of competent
jurisdiction enjoining and restraining Executive from any employment, service,
or other act prohibited by this Agreement  The parties agree that nothing in
 
14

--------------------------------------------------------------------------------


this Agreement shall be construed as prohibiting Company from pursuing any
remedies available to it for any breach or threatened breach of this Article 10
or any section or subsection thereof, including, without limitation, the
recovery of damages from Executive or any person or entity acting in concert
with Executive.  If any part of this Article 10 or any section or subsection
thereof is found to be unreasonable, then it may be amended by appropriate order
of a court of competent jurisdiction to the extent deemed
reasonable.  Furthermore and in recognition that certain severance payments are
being agreed to in reliance upon Executive’s compliance with this Article 10
after termination of his employment, in the event Executive breaches any of such
business protection provisions of this Agreement, any unpaid amounts (e.g.,
those provided under Article 8) shall be forfeited and Company shall not be
obligated to make any further payments or provide any further benefits to
Executive following any such breach.


11.
RETURN OF MATERIALS; BOARD RESIGNATION.

 
Upon Executive’s termination, or at any point after that time upon the specific
request of the Company, Executive shall return to the Company all written or
descriptive materials of any kind belonging or relating to the Company or its
affiliates, including, without limitation, any originals, copies and abstracts
containing any Work Product, intellectual property, Confidential Information and
Trade Secrets in Executive’s possession or control.  In addition, upon the
termination of Executive’s employment with the Company, upon the request of the
Board, Executive shall submit, and upon the failure to do so, shall be deemed to
have submitted his resignation as a member of the Board effective upon the
termination of employment.

 
12.
GENERAL PROVISIONS.

 
12.1    Amendment.  This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.


12.2    Binding Agreement.  This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors and assigns.


12.3    Waiver Of Breach; Specific Performance.  The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.  Each of the parties to this Agreement will be entitled to enforce
its or his rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


12.4    Indemnification and Insurance.  The Company shall indemnify and hold the
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by the Executive, in connection with the defense of, or
as a result of any action or proceeding (or any appeal from any action or
proceeding) in which the Executive is made or is threatened to be made
 
15

--------------------------------------------------------------------------------


a party by reason of the fact that he is or was an officer of the Company or any
affiliate.  In addition, the Company agrees that the Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(as well as any insurance that it maintains to indemnify the Company for any
obligations which it incurs as a result of its undertaking to indemnify its
officers and directors) and that the Company will exert its best efforts to
maintain such insurance, in not less than its present limits, in effect
throughout the term of the Executive’s employment.


12.5    No Effect On Other Arrangements.  It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Executive may be entitled or for which
he may be eligible, whether funded or unfunded, by reason of his employment with
the Company.  Notwithstanding the foregoing, the provisions in Article 5 through
Article 8 regarding benefits that the Executive will receive upon his employment
being terminated supersede and are expressly in lieu of any other severance
program or policy that may be offered by the Company, except with regard to any
rights the Executive may have pursuant to COBRA.


12.6    Tax Withholding.  There shall be deducted from each payment under this
Agreement the amount of any tax required by any govern­mental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.


12.7    Notices.


All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:
 

  If to Company to:  Prestige Brands Holdings, Inc.     Attn: General Counsel’s
Office     90 North Broadway     Irvington, NY 10533     Facsimile: (914)
524-7488         If to Executive to:  Mark Pettie     25 Anderson Court    
Woodcliff Lake, NJ 07677      

All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery.  Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section.


12.8     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
conflict of laws).


16

--------------------------------------------------------------------------------


12.9      Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with Company that relates generally to
the same subject matter including, as of the Effective Date, the Prior
Agreements.


12.10    Assignment.  This Agreement may not be assigned by Executive without
the prior written consent of Company, and any attempted assignment not in
accordance herewith shall be null and void and of no force or effect.


12.11    Severability.  If any one or more of the terms, provisions, covenants
or restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.


12.12    Section and Paragraph Headings.  The Section and paragraph headings set
forth herein are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement whatsoever.


12.13    Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.


12.14    Mediation; Arbitration.



(a)
  
Except as provided in subsection (d) of this Section 12.14, the following
provisions shall apply to disputes between Company and Executive arising out of
or related to either: (i) this Agreement (including any claim that any part of
this agreement is invalid, illegal or otherwise void or voidable), or (ii) the
employment relationship that exists between Company and Executive:




(1)
  
The parties shall first use their best efforts to discuss and negotiate a
resolution of the dispute.




(2)
  
If efforts to negotiate a resolution do not succeed within 5 business days after
a written request for negotiation has been made, a party may submit to the
dispute to mediation by sending a letter to the other party requesting
mediation.  The dispute shall be mediated by a mediator agreeable to the parties
or, if the parties cannot agree, by a mediator selected by the American
Arbitration Association.  If the parties cannot agree to a mediator within 5
business days, either party may submit the dispute to the American Arbitration
Association for the appointment of a mediator.  
     

 
17

--------------------------------------------------------------------------------



    Mediation shall commence within 10 business days after the mediator has been
named.




(b)
  
In the event that a dispute between Company and Executive that has been
submitted to mediation pursuant to subsection (a) of this section 12.14 is not
resolved within sixty (60) days after a written request for negotiation has been
made, then, except as provided in subsection (d) of this Section 12.14, any such
dispute shall be resolved timely and exclusively by final and binding
arbitration pursuant to the American Arbitration Association ("AAA") National
Rules for the Resolution of Employment Disputes (the "AAA Rules"). Arbitration
must be demanded within ten (10) calendar days after the expiration of the sixty
(60) day period referred to above.  The arbitration opinion and award shall be
final and binding on the Company and the Executive and shall be enforceable by
any court sitting within Westchester County, New York.  Company and Executive
shall share equally all costs of arbitration excepting their own attorney’s fees
unless and to the extent ordered by the arbitrator(s) to pay the attorneys’ fees
of the prevailing party.




(c)
  
The parties recognize that this Section 13.14 means that certain claims will be
reviewed and decided only before an impartial arbitrator or panel of arbitrators
instead of before a court of law and/or a jury, but desire the many benefits of
the arbitration process over court proceedings, including speed of resolution,
lower costs and fees, and more flexible rules of evidence.  The arbitrator or
arbitrators duly selected pursuant to the AAA’s Rules shall have the same power
and authority to order any remedy for violation of a statute, regulation, or
ordinance as a court would have; and shall have the same power to order
discovery as a federal district court has under the Federal Rule of Civil
Procedure.




(d)
 
The provisions of this Section 12.14 shall not apply to any action by the
Company seeking to enforce its rights arising out of or related to the
provisions of Article 11 of this Agreement.




(e)
  
This Section 12.14 is intended by the Company and the Executive to be
enforceable under the Federal Arbitration Act.  Should it be determined by any
court that the Act does not apply, then this Section 12.14 shall be enforceable
under the applicable arbitration statutes of the State of Delaware.



12.15    Voluntary Agreement.  Executive and Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.


12.16    Nonqualified Deferred Compensation Omnibus Provision.  It is intended
that any compensation provided under this Agreement be administered and paid in
a manner which will not result in the imposition of additional federal income
taxes on the Executive under Code Section 409A.  The provisions of this
Agreement relating to amounts which constitute deferred
 
18

--------------------------------------------------------------------------------


compensation under Code Section 409A are intended to be construed
accordingly.  If any compensation or benefits provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify the Agreement (which could include,
without limitation a "gross up") in the least restrictive manner necessary in
order to exclude such compensation from the definition of "deferred
compensation" within the meaning of such Section 409A or in order to comply with
the provisions of Section 409A and/or any rules, regulations or other regulatory
guidance issued under such statutory provision and without any diminution in the
value of the payments to the Executive.


IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 1st day of
January, 2009.
 

        PRESTIGE BRANDS HOLDINGS, INC.        
 
By:
/s/ Peter J. Anderson     Title:  Chief Financial Officer                    
"EXECUTIVE"                      /s/ Mark Pettie     Mark Pettie  


19